Citation Nr: 0500016	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  02-05 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1151 on the basis that treatment 
at Department of Veterans Affairs (VA) facilities from 
January 1985 to May 1987 caused or contributed to cause the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty from November 1940 to September 1945.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 2000 rating decision of the VA Regional Office (RO) in 
Winston-Salem, North Carolina.  In November 2004, the 
appellant testified at a Travel Board hearing before the 
undersigned Veterans Law Judge at the Winston-Salem RO


FINDING OF FACT

It is not shown that VA treatment from 1985 to 1987 
(including biopsies, sulfa-based medication, or any 
experimental drug therapy) resulted in any additional 
disability, or was in any way a factor in causing or 
hastening the veteran's death.


CONCLUSION OF LAW

The criteria for establishing entitlement to DIC benefits 
under 38 U.S.C.A. § 1151, on the basis that treatment at VA 
facilities from 1985 to 1987 caused or contributed to the 
veteran's death, are not met.  38 U.S.C.A. §§ 1151, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.358 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  The Board finds that the mandates of the VCAA are met.

The appellant has been advised of VA's duties to notify and 
assist in the development of the claim.  While a May 2000 
letter (prior to the initial AOJ adjudication in this 
matter), discussed well-groundedness, it also initially 
apprised the appellant of the information and evidence 
necessary to support her claim, and her and VA's respective 
claim development responsibilities.  By the June 2000 
decision, a January 2002 statement of the case (SOC), VA 
correspondence in September and November 2002, supplemental 
SOCs (SSOC) in February 2003, May 2003, July 2003, and June 
2004, and a January 2004 letter specifically addressing the 
VCAA, the appellant was fully notified of the evidence 
necessary to substantiate her claim, with identification of 
the parties responsible for obtaining pertinent evidence.  
Regarding notice content, the veteran was specifically 
advised in January 2004 to submit (or inform VA of) any 
additional evidence or information that she believed would 
help to substantiate her claim.  This was equivalent to 
notice that she should submit everything in her possession 
pertinent to her claim.  There is no further duty to notify.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, VA has obtained service medical 
records and 1985 to 1987 VA treatment records.  VA attempted 
to assist in obtaining records of private treatment, but was 
advised by the appellant that additional private treatment 
records were not pertinent to the claim.  VA also obtained an 
April 2004 medical opinion from the Chief of 
Hematology/Oncology specifically addressing matters raised by 
the appellant.  No available identified records remain 
outstanding.  VA's notice and assistance obligations are met.  
No further notice or assistance to the appellant is required 
to comply with 38 U.S.C.A. § 5103(a).  She is not prejudiced 
by the Board's proceeding with appellate review.

II.  Factual Background

In April 1988, the Board denied service connection for the 
cause of the veteran's death.  The sole issue before the 
Board now is a claim for DIC (under 38 U.S.C.A. § 1151) based 
on an allegation that VA treatment from 1985 until the 
veteran died in 1987 (including biopsies, a prescription of a 
sulfa-based drug, and experimental chemotherapy) caused, or 
contributed to cause or hastened, the veteran's death.

The veteran's death certificate shows that he died in May 
1987, at the age of 63.  The listed immediate cause of death 
was respiratory arrest, due to or a consequence of metastatic 
large-cell cancer (due to or a consequence of).  No other 
condition was certified as implicated in the veteran's death.  
There was no autopsy.  

A report of December 1984 VA chest X-rays revealed possible 
neoplasm.

A February 1985 VA hospitalization summary notes a right 
apical lesion found on chest X-ray.  It was also noted that 
the veteran had a long history of cigarette smoking.  An 
attempt was made to obtain a biopsy from a right upper lobe 
lesion, but the lesion could not be reached with forceps.  A 
transthoracic skinny needle aspirate of the lung mass was 
obtained.  Pathology studies found the tissue to be 
consistent with large-cell undifferentiated carcinoma of the 
lung.  Additional evaluation disclosed no evidence of 
metastasis at the time.  It was believed that the veteran was 
a good candidate for resection.  
Records of a VA hospitalization in March and April 1985 show 
that a CT scan of the chest revealed a lobular mass 
posteromedially in the right upper lobe, adjacent to the 
pleural surface at this level.  There was extensive 
mediastinal adenopathy involving the pretracheal lymph nodes 
and azygous lymph node extending down to the superior aspect 
of the right hilum.  The cancer had spread.  The assessment 
was T2 N2 M0 Stage III large-cell carcinoma of the lung.  It 
was decided that the tumor probably could not be resected.  
Radiation therapy was planned.  It was noted that the veteran 
tolerated 20 treatments of radiation therapy well, and was 
scheduled for discharge in April 1985.  

VA outpatient treatment records include an October 1985 X-ray 
report noting a decrease in the size of the right upper 
posterior pulmonary mass since a previous examination.  
February 1986 chest X-rays revealed an increase in the size 
of the posterior right upper lobe opacity.  Streaky opacities 
were noted within the region of the bihilar and medial aspect 
of both the right upper and left upper lobe.  These changes 
were felt to be compatible with radiation fibrosis.  A June 
1986 X-ray report showed a further increase in the right 
paratracheal opacity.  A July 1986 progress note reflects 
that the tumor was growing, but that no further treatment 
could be done relative to the tumor until the lung collapsed.  
The impression on September 1986 chest X-ray was abnormal 
chest exam demonstrating progression of a right peritracheal 
mass and or adenopathy with post radiation changes.  A 
November 1986 record reflects that there was a new 1.5 cm 
opacity in the superior segment of the right lower lobe and a 
new 1 cm opacity in the anterior segment of the right upper 
lobe.  The impression was slowly progressive disease.  

A February 1987 VA radiation oncology consultation report 
notes an increase in the size of the right upper lobe 
paratracheal mass and a 1.5 cm nodule in the left lower lobe.  
The impression was local recurrence of large cell cancer of 
the right upper lung with clinical involvement of the 
laryngeal nerve, SVC (superior vena cava), and tracheal 
deviation.  The plan indicated that physicians were unable to 
offer the veteran any additional radiation treatment to the 
mediastinum or site of his recurrent lung cancer.  His slowly 
progressive disease was noted to be clinically resulting in 
compression of the SVC, recurrent laryngeal nerve and 
trachea.  Palliative chemotherapy options were discussed.  

A March 1987 record indicated that the veteran was invited to 
take part in a new chemotherapy program for cancer.  In April 
1987, he received 2 courses of Piritrexin X.  There was no 
response and a progression of the lung lesion.  A limited 
chest CT on April 1, 1987 showed a right lung mass of 14.2 cm 
by 8 cm, with right pleural effusion.  The effusion was noted 
to be new since February 1987.  The veteran was admitted from 
April 23-28, 1987 with symptoms of shortness of breath and 
right upper extremity edema.  He was treated with IV 
Decadron, placed on a Prednisone taper, and sent home.  It 
was reported that on May 2, 1987 the veteran had intermittent 
dyspnea and increased swelling, which resolved spontaneously.  
He awoke on May 6, 1987 with increasing dyspnea and swelling 
of his right upper extremity and face.  He was readmitted in 
the VA hospital and X-rays taken in the emergency room showed 
total opacification of the right lung.  It was noted that the 
veteran was admitted and stabilized on the floor.  His grave 
condition was discussed.  Every attempt at palliation was 
made, including a right thoracentesis on May 7.  Removal of 
approximately one liter of yellow fluid from the right chest 
resulted in minimal improvement in his respiratory status.  
He appeared comfortable and was given pain medication as 
required.  On May [redacted], 1987, the veteran was found dead without 
respirations or pulse. 

A December 1987 letter from the Durham VA Medical Center 
Director to the appellant's U.S. House representative 
explains that the veteran had a large cell lung cancer, 
established by a needle biopsy.  It was noted that the cancer 
in the mediastinum was inoperable.  The veteran underwent a 
course of radiotherapy, but the tumor continued to grow.  The 
Medical Center Director noted that in cases such as this, 
there was not much the hospital could do.  In an effort to 
try to help the veteran, an experimental therapy was 
undertaken.  This was stopped when the veteran was found to 
be too sick to continue the therapy.  The Director 
acknowledged that due to an oversight by a doctor, a sulfa 
drug was prescribed despite the fact that the veteran's 
medical record was clearly marked to show he was allergic to 
sulfa drugs.  In summary, the Director felt while there were 
a few areas in which improvement could have been made, the 
veteran received very good care at the Durham VA facility.  

In February 2004, the Director of the RO sought a medical 
advisory opinion as to whether an experimental therapy and/or 
administration of a sulfa drug, caused or materially 
contributed to the veteran's death.  In an April 2004 Medical 
Opinion, a VA Chief of Hematology/Oncology noted that he 
reviewed the veteran's claims folder for the purpose of 
determining whether the experimental therapy or the 
administration of a sulfa drug caused or contributed to the 
veteran's death in 1987.  It was noted that the veteran had 
locally advanced lung cancer that caused superior vena cava 
(SVC) syndrome through compression of the great vessels in 
the chest.  External beam radiation therapy had failed.  The 
veteran received two courses of Piritrexin X in April 1987.  
Toward the end of April, the developed worsening shortness of 
breath and swelling of the upper trunk, face/neck, and right 
arm due to growth of the tumor and further worsening of his 
SVC syndrome.  He was treated with steroids to try to reduce 
the compression of the great vessels and alleviate some of 
the signs and symptoms of the SVC syndrome.  Theis was not 
successful, and the veteran's swelling (anasarca) worsened 
because of tumor growth, inanition, and the steroids.  The 
veteran was admitted in May 1987 with worsening facial and 
arm swelling, partial collapse of the right lung due to tumor 
growth, and malignant pleural effusion.  He was treated 
palliatively with support care and died of probable 
respiratory failure due to progressive lung cancer.  The 
Chief of Hematology and Oncology gave the medical opinion 
that there is no evidence that the Piritrexin X or any sulfa 
drug caused or contributed to the veteran's death. 

At the November 2004 hearing, the appellant reasserted that 
VA treatment from 1985 through 1987 caused the veteran's 
death.  She alleged that the veteran's cancer had not 
metastasized prior to the biopsies and that the experimental 
drug made his condition worse.  She indicated that she 
probably would not be able to get a physician's opinion 
linking VA treatment to the cause of the veteran's death. 

III.  Law and Analysis

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358.  

For claims filed on or after October 1, 1997, as in this 
case, the appellant must show that the VA treatment in 
question resulted in additional disability (or death) and 
that the proximate cause of the disability (or death) was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability (or death) was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151.  The veteran's physical condition 
immediately prior to the disease or injury upon which the 
claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  See 38 C.F.R. § 3.358(b)(1).  Compensation will not 
be payable for the continuance or natural progress of 
diseases or injuries for which the hospitalization or 
treatment was authorized.  See 38 C.F.R. § 3.358(b)(2).

The appellant alleges that she is entitled to DIC benefits 
under 38 U.S.C.A. § 1151 because treatment at VA facilities 
from January 1985 to May 1987, (including biopsies, 
prescription of an experimental drug, and prescription of a 
sulfa-based drug), caused the veteran's death.  However, she 
has submitted no medical evidence supporting her allegations.  
While the veteran's terminal lung cancer was diagnosed and 
treated by VA from 1985 to 1987, there is no medical evidence 
to support a finding that any VA treatment (including 
biopsies, prescription of an experimental drug, and 
prescription of a sulfa-based drug) is responsible for the 
progression of his cancer or his death.  On the contrary, an 
April 2004 VA medical opinion by a VA Chief of Hematology and 
Oncology specifically stated that there was no evidence that 
the experimental drug Piritrexin X or any sulfa medication 
caused or contributed to the veteran's death.    

The appellant's own opinions that the veteran's death was 
caused by VA treatment are not competent evidence, as she is 
a layperson, and medical diagnosis and nexus are matters 
requiring medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

The appellant's claims must be denied because she has not met 
the threshold requirement for § 1151 benefits, i.e., a 
showing that death, or additional disability was due to VA 
treatment.  Hence, it is not necessary to address the further 
requirements that must be met in order to establish 
entitlement to the benefits sought, including whether there 
was negligence or other instance of fault on the part of VA 
(or whether there is disability/death due to an unforeseen 
event).  It is noteworthy in this regard, however, that while 
the veteran may have inadvertently been given sulfa 
medication to which he was allergic, the evidence shows that 
such did not result in additional disability or contribute to 
cause the veteran's death.  It is also noteworthy that the 
experimental chemotherapy provided during the veteran's 
terminal stage was a heroic attempt to provide some treatment 
when no other course of treatment was possible.  The record 
shows that the veteran and appellant were advised of the 
experimental nature of the treatment.  

The preponderance of the evidence is against this claim.  
Hence, it must be denied.

ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1151, on the 
basis that VA treatment from January 1985 to May 1987 caused 
or contributed to cause the veteran's death, is denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


